Citation Nr: 1022158	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with degenerative joint disease, evaluated as 10 percent 
disabling prior to February 23, 2009; and 30 percent 
disabling beginning February 23, 2009.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to January 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In June 2009, the RO increased the evaluation of the 
Veteran's service-connected bilateral foot disability to 30 
percent disabling.  The issue concerning the evaluation of 
the bilateral foot disability remains before the Board on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

In a November 2009 statement, the Veteran's representative 
argued that her recently assigned 30 percent rating should be 
effective August 13, 2007, the date of her claim for an 
increased rating.  The Board will consider whether the 
Veteran is entitled to a 30 percent rating prior to February 
23, 2009, and whether she is entitled to a rating in excess 
of 30 percent for the period beginning February 23, 2009.  
See Hart v. Nicholson, 21 Vet. App. 505 (2007).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral foot 
disability has been manifested by pain and swelling in both 
feet, evident pronation and significant equinus deformity; 
pain on manipulation of the feet, swelling of the feet, 
marked pronation and flattening of the arch with abduction of 
the feet, and significant equinus deformity bilaterally.  
There is no evidence of extreme tenderness of the plantar 
surfaces of the feet or marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral pes 
planus with degenerative joint disease have been met since 
August 13, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5276 (2009).

2. The criteria for a rating in excess of 30 percent for 
bilateral pes planus with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No 580 
F.3d 1270 (Fed. Cir. 2009).

In an October 2007 letter, issued prior to the initial 
adjudication of the claim, the RO or AMC notified the Veteran 
of the evidence needed to substantiate her claim for an 
increased rating.  The letter told the Veteran that she could 
substantiate the claim with evidence that the disability had 
worsened.  It satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She 
was notified of all elements of the Dingess notice, and the 
surviving elements of Vazquez-Flores notice, including the 
disability-rating and effective-date elements of the claims, 
by the October 2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was 
provided VA examinations in November 2007 and January 2009 
for her bilateral foot disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).
Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2009).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5276, a maximum rating of 50 percent (30 percent if 
unilateral) is warranted for acquired flat foot when the 
disability is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  A 30 percent rating (20 percent if unilateral) 
is warranted if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 10 percent 
rating is warranted if the disorder is moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, bilateral or unilateral.  The disorder is 
noncompensable if mild, with symptoms relieved by built-up 
shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

A moderate foot injury warrants a 20 percent evaluation while 
a severe foot injury warrants a 30 percent evaluation.  
Actual loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

In a January 2006 rating decision, the RO granted service 
connection for bilateral pes planus with degenerative joint 
disease.  A noncompensable evaluation was assigned, effective 
November 5, 2004.

The Veteran submitted a notice of disagreement with the 
initial rating.

In August 2006, the RO granted a rating of 10 percent for the 
bilateral foot disability, effective November 5, 2004.  At 
the same time the RO issued a statement of the case, but the 
appeal was closed when the Veteran did not submit a 
substantive appeal.

On May 14, 2007, the Veteran's representative submitted an 
informal claim for an increased rating. 

The evidence includes private treatment records from Carolina 
Foot and Ankle clinic dated in June 2007, which show that the 
Veteran complained of generalized pain in both feet.  On 
physical examination, she was noted to have foot deformity 
with collapse of the medial longitudinal arch, evident 
pronation and significant equinus deformity.  

On August 13, 2007, the Veteran submitted a statement in 
which she contended that her condition had worsened and 
included symptoms such as severe marked deformity and 
osteoarthritis in both feet, and pain on use and at rest in 
both feet, not relieved by orthotics and swelling.

On VA examination in November 2007, the Veteran complained of 
bilateral foot and heel pain, with swelling.  She also 
complained of bilateral calf tightness and occasional ramps 
in calves.  She reported that she was able to stand for 15-30 
minutes; walk more than 1/4 mile but less than one mile; and 
that she used orthotic inserts for flat feet with good 
results.  

On physical examination, there was tenderness under the ball 
of both feet and around the top of the great toe of the right 
foot.  There was reportedly no evidence of weakness, abnormal 
weight bearing, hammertoes, hallux valgus or rigidus, 
clawfoot or malunion or nonunion of the tarsal or metatarsal 
bones.  There was also no skin or vascular foot abnormality.  
There was also no pronation or muscle atrophy of the feet, 
and gait was normal.  X-rays of the feet revealed pes planus 
and osteophytic spurring of the navicular and first 
cuneiform.  The examiner's diagnosis was bilateral flat feet 
with equinus and mild degenerative joint disease.

A January 2009 VA examination reportedly showed results 
similar to those reported in November 2007, except that the 
examiner saw no equines deformity.

A February 23, 2009 examination report from Carolina Foot and 
Ankle shows that the Veteran complained of pain in her mid 
foot and heel, and pain and swelling along the inside of her 
foot and ankle.  

Dermatological examination revealed mild edema of the medial 
ankle and forefoot bilaterally.  Musculoskeletal examination 
revealed pain with palpation of the naviculocuneiform and the 
talonavicular joint; pain along the navicular tuberosity 
bilaterally, left greater than right; and pain at the 
insertion of the posterior tibial tendon bilaterally, left 
greater than right.  

There was limited inversion of the foot bilaterally and 
significant limited ankle dorsiflexion bilaterally.  There 
was also splaying of the toes and marked pronation, 
flattening of the arch with abduction of the feet and pain 
with toe rise test.  X-rays of the bilateral feet revealed 
joint space narrowing of the naviculocuneform joint and on 
the AP view, increased talocalcaneal angle, uncovering of the 
talar head, and joint space narrowing of the 
matatarsocuneiform joint.  The examiner's assessment was 
naviculocuneiform arthritis of the bilateral feet; acquired 
pes planus with excessive pronation bilaterally; and 
significant equinos deformity bilaterally.

The RO granted the 30 percent rating effective the date of 
evaluation at the Carolina Foot and Ankle Specialists, 
February 23, 2009

While that evaluation supported a 30 percent evaluation, many 
of those findings were reported in the June 2007 evaluation 
from the same facility.  For instance, it was reported in 
June 2007, that the Veteran had significant equines.  This is 
a hindfoot deformity characterized by flexion of the 
calcaneus in a plantar direction on lateral projections of 
the foot, leading to an angle of more than 90 between the 
axis of the calcaneus and that of the tibia.  Medcylopaedia; 
http://www.medcyclopaedia.com/library/topics/volume_iii_1/e/e
quinus_deformity.aspx

The January 2009 VA examiner reported seeing no equines 
deformity, but this is inconsistent with all the other 
evidence of record.  The November 2007 examiner did not 
report the severity of the deformity, but the findings from 
the private examiners show that the Veteran has had a marked 
or substantial deformity throughout the appeals period.  The 
VA examiners suggested that there was no pain on 
manipulation, but the Veteran has reported that the January 
2009 examiner did not manipulate her feet and the examiner 
did not specifically report such manipulation.  The June 2007 
examiner found generalized pain in the feet on examination.  
Accordingly, the Board finds that the bilateral pes planus 
has approximated the criteria for 30 percent rating 
throughout the appeal period.

While there has been some tenderness on the plantar surfaces 
of the feet at times, and marked pronation; there is no 
inward displacement, as shown by the reports of the feet 
being in eversion.  There have also been no findings of spasm 
of the tendo Achilles.  She has continued to use inserts and 
orthotics during the course of the appeal, thus indicating 
that there is relief with the use of these devices.  
Accordingly, the disability does not approximate the criteria 
for an evaluation in excess of 30 percent under DC 5276.

The Board has also considered whether a separate or higher 
rating for this disability for either period is warranted 
under any other diagnostic code but has found none.

In this regard, the Board notes that a higher or separate 
rating is not warranted under Diagnostic Codes 5277, 5278, 
5279, 5280, 5281, 5282 or 5283, respectively, because there 
is no evidence of weak foot, claw foot, Morton's disease, 
hallux valgus, hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones.  A separate 
rating is also not warranted under DC 5284 because the 
Veteran has already been rated for severe flatfoot under DC 
5276.

The Board has also considered whether the Veteran is entitled 
to a higher rating of 40 percent under DC 5284, for loss of 
use of the foot.  In this regard, the Board notes that the 
Veteran has not reported and the evidence does not show that 
he has completely lost all functional use of his feet, with 
no effective function remaining other than that which would 
be equally well served by an amputation stump with a suitable 
prosthetic appliance.  See 38 C.F.R. § 4.71a, DC 5167.

The Board also notes that although the Veteran has been found 
by X-ray evidence to have degenerative arthritis of the feet; 
the Veteran's symptoms of painful motion and swelling are 
already contemplated in the 30 percent rating assigned under 
DC 5276.  Therefore, separate 10 percent ratings under DC 
5003 are also not warranted.

The Board also notes that although the Veteran is also 
service-connected for her symptoms of leg cramps and leg 
numbness, secondary to her pes planus with degenerative joint 
disease, as there is no evidence of paralysis of the femoral, 
saphenous, obturator, cutaneous or ilio-inguinal nerves, an 
increased or separate rating under Diagnostic Codes 8526, 
8527, 8528, 8529 or 8530, respectively, is not warranted.

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's bilateral foot disability, as discussed above, 
is manifested by symptomatology contemplated by the rating 
criteria.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there has been no allegation or evidence of 
unemployability attributable to the service connected 
bilateral foot disability.  In this regard, the Board notes 
that during her November 2007 VA examination, the Veteran 
reported that she was employed full-time in security and that 
she had not lost any time in the previous 12 months due to 
her disability.  She also reported that she sat for most of 
the day and did not have any difficulty with her feet at that 
time.  On VA examination in January 2009, the Veteran 
reported that she was working in law enforcement, and that 
she had no problems with activities of daily living due to 
her bilateral foot disability.  Further consideration of 
entitlement to TDIU is, therefore, not required.


ORDER

An increased rating of 30 percent for bilateral pes planus 
with degenerative joint disease is granted for the entire 
appeal period.

A rating in excess of 30 percent for bilateral pes planus 
with degenerative joint disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


